                                Case 2:20-cv-00862-WBS-EFB Document 13 Filed 08/03/20 Page 1 of 4



                       1        Patrick L. Deedon, State Bar No.: 245490
                                Tracey A. Werner, State Bar No. 315876
                       2        MAIRE & DEEDON
                       3        2851 Park Marina Dr., #300
                                Redding, California 96099-4607
                       4        (530) 246-6050 / 246-6060 (fax)
                                pdeedon@maire-law.com
                       5        twerner@maire-law.com
                       6
                                Attorney(s) for Defendants,
                       7        THE COUNTY OF PLUMAS,
                                PLUMAS COUNTY SHERIFF’S OFFICE,
                       8        GREG HAGWOOD and BJORN JAMES BERG
                       9
                     10
                                                                UNITED STATES DISTRICT COURT
                     11
                     12                                        EASTERN DISTRICT OF CALIFORNIA

                     13
                                  LEWIS CARL PRINCE and                                  No. 2:20-cv-00862 WBS-EFB
                     14           ESTHER PRINCE, husband and wife,
                     15
                                                        Plaintiffs,
                                                                                         STIPULATION AND ORDER RE
                     16
                                           v.                                            COMPLAINT ALLEGATIONS
                     17
                                  THE COUNTY OF PLUMAS, a political
                     18           subdivision of the State of California,
                                  PLUMAS COUNTY SHERIFF’S
                     19           OFFICE, a public entity of the County of
                                  Plumas, GREG HAGWOOD, former
                     20           Plumas County Sheriff, in his individual
                                  and official capacities, BJORN JAMES
                     21           BERG, in his individual and official
                                  capacities, DOES I-XV, inclusive,
                     22           BLACK & WHITE CORPORATIONS
                                  I-V; ABLE & BAKER PUBLIC
                     23
                                  ENTITIES I-V,
                     24
                                                        Defendants.
                     25
                                  ________________________________/
                     26
                     27
                     28
Maire & Deedon
2851 Park Marina Dr. Ste. 300
Redding, CA. 96001
(530) 246-6050                  ___________________________________________________________________________________________________ PAGE 1
                                STIPULATION AND [ORDER RE COMPLAINT ALLEGATIONS
                                Case 2:20-cv-00862-WBS-EFB Document 13 Filed 08/03/20 Page 2 of 4



                       1                WHEREAS Plaintiffs’ complaint alleges two incidents with Defendants, to wit., on
                       2        April 28, 2018, and June 14, 2019, as set forth in paragraphs 16 through 63. The Third, Fourth,
                       3
                                Fifth, Sixth, Seventh, and Ninth causes of action (hereinafter “State Law Claims”) incorporate
                       4
                                all these paragraphs by reference. However, it was Plaintiffs’ intention that the State Law
                       5
                       6        Claims would only apply to the June 14, 2019, incident, as a timely governmental claim was not

                       7        submitted by Plaintiffs that would permit Plaintiffs to pursue State Law Claims based upon the
                       8        April 28, 2018, incident. Additionally, Plaintiffs acknowledge that the State Law Claims do not
                       9
                                permit recovery of attorney fees. To the extent the events of April 28, 2018 support a valid
                     10
                                Section 1983 claim, Plaintiffs seek to recover attorney’s fees for those claims pursuant to 42
                     11
                     12         USC 1988.

                     13                 In order to preserve party and judicial resources, avoid a motion, and avoid filing an
                     14         amended complaint, the parties, enter this stipulation to clarify the complaint as to the State Law
                     15
                                Claims and to strike all requests for attorney fees as to the State Law Claims.
                     16
                                        IT IS HEREBY STIPULATED, by the parties, through their counsel of record as
                     17
                     18         follows:

                     19              1. The Third Cause of Action for Assault, the Fourth Cause of Action for Battery, the Fifth
                     20                  Cause of Action for False Arrest/False Imprisonment, the Sixth Cause of Action for
                     21
                                         Infliction of Emotional Distress, the Seventh Cause of Action for Negligence, and Ninth
                     22
                                         Cause of Action for Loss of Consortium are not based upon and do not arise out of the
                     23
                     24                  April 28, 2018, incident. There was no timely government claim as to the April 28,

                     25                  2018, incident. The State Law Claims apply only to the June 14, 2019, incident as set
                     26                  forth in paragraphs 34-63 of the complaint.
                     27
                     28
Maire & Deedon
2851 Park Marina Dr. Ste. 300
Redding, CA. 96001
(530) 246-6050                  ___________________________________________________________________________________________________ PAGE 2
                                STIPULATION AND [ORDER RE COMPLAINT ALLEGATIONS
                                Case 2:20-cv-00862-WBS-EFB Document 13 Filed 08/03/20 Page 3 of 4



                       1             2. Paragraphs 91, 98, 106, 114, 122, and 141 shall be stricken as they request recovery of
                       2                 attorney fees in the State Law Claims. Attorney fees are not recoverable for the State
                       3
                                         Law Claims.
                       4
                       5        SO STIPULATED,

                       6
                                Dated: August 3, 2020                                        MAIRE & DEEDON
                       7
                       8                                                            /s/ Patrick L. Deedon
                       9                                                            PATRICK L. DEEDON
                                                                                    TRACEY A. WERNER
                     10                                                             Attorneys for Defendants
                     11
                     12
                                Dated: July 31, 2020                                ERICKSON, THORPE & SWAINSTON
                     13
                     14                                                             /s/ Thomas P. Beko
                     15                                                             THOMAS P. BEKO
                                                                                    BRENT L. RYMAN
                     16                                                             Attorneys for Plaintiff
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
Maire & Deedon
2851 Park Marina Dr. Ste. 300
Redding, CA. 96001
(530) 246-6050                  ___________________________________________________________________________________________________ PAGE 3
                                STIPULATION AND [ORDER RE COMPLAINT ALLEGATIONS
                                Case 2:20-cv-00862-WBS-EFB Document 13 Filed 08/03/20 Page 4 of 4



                       1                                                           ORDER
                       2
                                        Based upon the stipulation of the parties, the stipulation is entered as requested.
                       3
                                        The Third Cause of Action for Assault, the Fourth Cause of Action for Battery, the Fifth
                       4
                                Cause of Action for False Arrest/False Imprisonment, the Sixth Cause of Action for Infliction of
                       5
                       6        Emotional Distress, the Seventh Cause of Action for Negligence, and Ninth Cause of Action for

                       7        Loss of Consortium are not based upon and do not arise out of the April 28, 2018, incident.
                       8
                                There was no timely government claim as to the April 28, 2018, incident. The State Law Claims
                       9
                                apply only to the June 14, 2019, incident as set forth in paragraphs 34-63 of the complaint.
                     10
                                        Paragraphs 91, 98, 106, 114, 122, and 141 shall be stricken as they request recovery of
                     11
                     12         attorney fees in the State Law Claims. Attorney fees are not recoverable for the State Law

                     13         Claims.
                     14
                                IT IS SO ORDERED.
                     15
                                Dated: August 3, 2020
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
Maire & Deedon
2851 Park Marina Dr. Ste. 300
Redding, CA. 96001
(530) 246-6050                  ___________________________________________________________________________________________________ PAGE 4
                                STIPULATION AND [ORDER RE COMPLAINT ALLEGATIONS
